                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                               :
CYNTHIA CORONADO,                              :
                             Plaintiff,        :
                                               :
                       v.                      :                  No. 5:18-cv-01990
                                               :
SEQUENTIAL TECHNOLOGIES                        :
INTERNATIONAL (STI), LLC and                   :
COWORX STAFFING SERVICES, LLC,                 :
                  Defendants.                  :
                                               :

                                          O P I N I O N1

I.     Background – Findings of Fact

        1.      On May 11, 2018, Plaintiff filed this action against Defendants, alleging
violations of Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. §§
2000e, et seq., for sex discrimination and hostile work environment; Fair Labor Standards Act
(“FLSA”), 29 U.S.C. §§ 201-219, including the “Reasonable Break Time for Nursing Mothers’
Law”; and the Pennsylvania Wage Payment and Collection Law (“PWPCL”), 43 P.S. §§ 260.1-
260.45. ECF No. 1 (“Compl.”).
        2.       In her Complaint, Plaintiff alleged the Defendants violated her Title VII, FLSA,
and PWPCL rights by interfering with her ability as a mother of an infant to take lactation breaks
at work by verbally harassing her and illegally deducting her pay as well as engaging in similar
related illegal conduct. Compl. ¶ 1.
        3.     Plaintiff is an employee of CoWorx, a staffing agency. CoWorx placed Plaintiff at
STI’s Bethlehem call center as a Direct Sales Associate. Plaintiff worked full-time at the call
center and her last hourly wage rate was $14.35. Id.
        4.     In or around January 2017, Plaintiff returned to work after a maternity leave.
Compl. ¶ 14. Upon her return, she spoke with her manager, Ms. Veronica Long, about her need
to pump breast milk. Id. The outcome of this discussion was that Plaintiff’s managers approved
lactation breaks for Plaintiff, allowing her to pump breast milk every two hours. Id.
        5.     In her Complaint, Plaintiff alleged that beginning in late January 2017, Plaintiff
experienced verbal harassment from her call center supervisors with respect to her taking
lactation breaks. Compl. ¶ 15.


1
        The Background – Findings of Fact and Conclusions of Law sections are taken
substantially from the Parties’ Proposed Joint Findings of Fact and Conclusions of Law. See ECF
No. 21.

                                                 1
                                              101618
        6.     In her Complaint, Plaintiff further alleged that her managers at the call center told
her that she could only take two twenty-minute breaks for lactation and, for any time beyond
twenty minutes, she would have to clock out, thereby losing pay to which she was entitled.
Compl. ¶ 18.
        7.      Plaintiff alleged in her Complaint that Defendants regularly engaged in a
continuing course of conduct which discriminated against Plaintiff as a lactating woman by (a)
preventing her from taking her lactation breaks; (b) allowing supervisors to verbally harass her
for taking lactation breaks; (c) refusing to pay her for lactation breaks when they lasted more
than twenty minutes; and, (d) in general, frustrating her ability to engage in lactation breaks.
Compl. ¶ 24. Moreover, Plaintiff alleged that this continuing course of harassment and
discrimination on the part of the Defendants continued without remedy or resolution; and,
eventually, after enduring the harassment, reduced pay, and related retaliation for months, the
circumstances she faced in the workplace forced Plaintiff to abandon her efforts to pump breast
milk. Id. at ¶ 26.
        8.     On July 16, 2018, Defendant CoWorx Staffing Services, LLC, filed its Answer
denying the allegations in Plaintiff’s Complaint. ECF No. 6. On July 18, 2018, Defendant
Sequential Technologies International (STI), LLC, filed its Answer denying the allegations in
Plaintiff’s Complaint. ECF No. 8.
        9.     Regarding Plaintiff’s FLSA allegations, after Plaintiff filed this litigation,
Defendants engaged with Plaintiff about her factual allegations. After investigating Plaintiff’s
allegations, Defendants determined that the “clocking out” Plaintiff was required to complete
before taking her lactation breaks was not tied to its timekeeping and payroll system; rather, she
merely “clocked out” out of a software program designed to track productivity.
        10.    The timekeeping and payroll system are wholly separate applications. Defendants
determined that Plaintiff was not required to “clock out” on the payroll application during her
breaks. As a result, Plaintiff was not docked for time spent taking lactation breaks.
        11.     Upon further investigation, Plaintiff contends that she was improperly clocked out
of the payroll system for lactation breaks on approximately five occasions for a total time of
approximately one hour; however, she acknowledges that once she filed her litigation,
Defendants did not “clock out” her of the out of the time system for lactation breaks any further
and therefore her docked wages did not exceed an amount equivalent to approximately one hour
of work.
      12.      To the extent Plaintiff suffered any damages under the FLSA, they would be de
minimus.
        13.     However, Plaintiff’s Complaint contains additional claims beyond the alleged
FLSA violations. Due to the expense of litigation, the parties sought to resolve this entire matter
through a settlement. The counsel for the parties conducted arms-length settlement negotiations
during the months of May 2018 through August 2018, reaching an agreement on or about August
21, 2018. ECF No. 15.
       14.     In general terms, the Settlement Agreement provides for compensation for both
wage loss due to the de minimus FLSA damages as well as non-wage loss damages, such as
emotional distress, in connection with the alleged workplace harassment and involuntarily
accelerated abandonment of Plaintiff’s period of lactation.

                                                 2
                                              101618
II.    Conclusions of Law

         15.     To safeguard employee rights, “a majority of courts have held that bona fide
FLSA disputes may only be settled or compromised through payments made under the
supervision of the Secretary of the Department of Labor or by judicial approval of a proposed
settlement in an FLSA lawsuit.” Bettger v. Crossmark, Inc., Civ. No. 13-cv-2030, 2015 WL
279754, *3 (M.D. Pa. Jan. 22, 2015) (citing Lynn’s Food Stores, Inc. v. U.S. ex rel. U.S. Dep’t of
Labor, 679 F.2d 1350, 1354 (11th Cir. 1982)).
         16.     While the Third Circuit Court of Appeals has not addressed whether parties can
settle FLSA suits for unpaid wages without court approval, “district courts within the Third
Circuit have followed the majority position and assumed that judicial approval is necessary.”
Confair v. Charles P. & Margaret E. Polk Found., No. 1:17-CV-0674, 2018 WL 2095684, at *1
(M.D. Pa. May 7, 2018) (collecting cases) (internal quotations omitted). Following the Eleventh
Circuit’s opinion in Lynn’s Food Stores, Inc. v. U.S. ex rel. U.S. Department of Labor, 679 F.2d
1350, 1355 (11th Cir. 1982), a proposed settlement agreement may satisfy judicial review if it is
a “fair and reasonable resolution of a bona fide dispute over FLSA provisions.” A settlement
agreement resolves a bona fide dispute if its terms “reflect a reasonable compromise over issues,
such as . . . back wages, that are actually in dispute.” Id.
         17.     If the court is satisfied that the settlement agreement resolves a bona fide dispute,
the court then determines whether the agreement is fair and reasonable to the plaintiff, and
whether the settlement furthers or “impermissibly frustrates” the implementation of the FLSA.
Bettger, 2015 WL 279754 at *4 (citing Altenbach v. Lube Ctr., Civ. No. 08-cv-2178, 2013 WL
74251 (M.D. Pa. Jan. 4, 2013)).
         18.     First, the agreement resolves a bona fide dispute between the parties. Plaintiff’s
Complaint alleges that she was not paid for all the hours she worked and was retaliated against
when she complained about her employer’s violations. Both Defendants filed an Answer denying
Plaintiff’s claims. The settlement resolves a bona fide dispute between the parties.
         19.     Second, the terms of the settlement agreement are fair and reasonable to Plaintiff.
Plaintiff has been represented by counsel throughout this case, sought the advice of counsel
before she entered the agreement, and voluntarily chose to accept the terms of the settlement.
The agreement is fair with regard to Plaintiff’s claim for unpaid wages, especially in light of the
finding in subsequent investigation and discovery that the unpaid wages likely represent less than
one hour of work.
         20.     Lastly, the Court must consider whether the settlement furthers or frustrates the
implementation of the FLSA in the workplace. Further investigation and discovery plausibly
indicate damages from the FLSA violations are de minimus. As the FLSA damages in this case
could be reasonably said to amount to one hour of Plaintiff’s wages, the weight of this factor in
evaluating the settlement should be measured against the extraordinarily limited amount in
controversy. Moreover, the terms of the settlement, including the release, are reasonable and
equitable. In light of this, the settlement furthers the implementation of FLSA in the workplace.
         21.     In addition, this settlement resolves other claims, namely, Plaintiff’s Title VII
claims. “There is a presumption in favor of voluntary settlement of Title VII litigation.” Com v.
O’Neill, 100 F.R.D. 354, 356 (E.D. Pa. 1983). Given that any damages Plaintiff may have
sustained under the FLSA are de minimus, and the parties wish to voluntarily resolve Plaintiff’s
Title VII claims, settlement under both statutes is proper.

                                                  3
                                               101618
       22.     This settlement agreement represents a fair and reasonable resolution because it
resolves a bona fide dispute with terms reflecting a reasonable compromise over issues, such as
unpaid wages, that were actually in dispute.

                                             BY THE COURT:




                                             /s/ Joseph F. Leeson, Jr.
                                             JOSEPH F. LEESON, JR.
                                             United States District Judge


October 16, 2018




                                               4
                                            101618
